Dismissed and Memorandum Opinion filed February 9, 2006








Dismissed and Memorandum Opinion filed February 9,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00557-CV
____________
 
SHAWN FISCHER,
Appellant
 
V.
 
THE CITY OF BAYTOWN, TEXAS; ALLISON
FROEHLICH-SMITH; and BYRON JONES, Appellees
 

 
On Appeal from the
151st District Court
Harris County, Texas
Trial Court Cause
No.
02-54112
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from an order, signed February 25, 2005.
On February 2, 2006, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 9, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.